98 F.3d 1334
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patricia F. APPLEGATE, R.N., Plaintiff-Appellant,v.John Michael FRAY, Phd.;  Robert S. Boyd, Reverend;  TheEpiscopal Diocese of Virginia, Defendants-Appellees.
No. 96-1710.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1996.Decided Oct. 9, 1996.

Patricia F. Applegate, Appellant Pro Se.  Sandra Morris Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia;  Roger Louis Williams, WILLIAMS, BUTLER & PIERCE, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting Defendants' motions for summary judgment, dismissing her action, and denying her motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we grant in forma pauperis status and affirm on the reasoning of the district court.   Applegate v. Fray, No. CA-95-814 (E.D. Va.  Apr. 19 & May 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.